DETAILED ACTION
This action is in response to application filed on August 07, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 08, 2019, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021, and 03/08/2021 have been considered by the examiner.

Drawings
	The drawings were received on August 07, 2020.  These drawings are accepted.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1, 13 and 19 are objected to because of the following informalities:
The claims 1 and uses the limitations “a DC terminal."  Instead of two DC terminals as shown in Applicant’s Fig 7: “X” and “Y”.  
	The claim 13 has an extra comma (“,”) before the end period (“.”).
Appropriate correction is required for all instances of all claims.


Allowable Subject Matter
	Claims 1-20 would be allowable upon overcoming the objections outlined in this office action.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, and 19, the prior art fails to disclose or suggest the emboldened and italicized features below:
 1. A device for driving a plurality of motors, the device comprising:
an inverter electrically connected to a DC terminal;
a multi-phase motor electrically connected to the inverter;
a single-phase motor electrically connected in series with the multi-phase motor; and
a first capacitor and a second capacitor electrically connected in series between a first end and a second end of the DC terminal,
wherein the single-phase motor is electrically connected to a node between the first capacitor and the second capacitor. 

19. An electric apparatus comprising a device for driving a plurality of motors, the device comprising:
an inverter electrically connected to a DC terminal;
a multi-phase motor electrically connected to the inverter;
a single-phase motor electrically connected in series with the multi-phase motor; and
first capacitor and a second capacitor electrically connected in series between a first end and a second end of the DC terminal,
wherein the single-phase motor is electrically connected to a node between the first capacitor and the second capacitor.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JE et al (US 20170070172) deals with an inverter for converting a DC voltage of a DC-link capacitor into an AC voltage according to a switching operation and outputting the converted AC voltage to a motor; a DC-link resistor disposed between the DC-link capacitor and the inverter; and a controller for controlling the inverter based on a phase current sampled through the DC-link resistor, wherein the controller estimates a phase current based on the phase current sampled through the DC link resistor, in an interval in which phase current detection is not possible. Thereby, the phase current flowing through the motor may be accurately calculated using the DC link resistor

This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846